DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group 5 and the species of a trait of agronomic importance (claim 124), germination rate (claim 121), a carrier (claim 125), the polynucleotide of SEQ ID NO:756 (claim 130), the polynucleotide of SEQ ID NO:4 (claim 131), a seed (claim 135) and wheat (claim 136) in the reply filed on Aug. 27, 2020 is acknowledged.  
Applicants’ Response filed on March 8, 2021 has been received and entered.  Claim 126 has been amended.  No claims have been added.  Claims 1-118 have been canceled.  Claims 122, 123, 127, 128 and 133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Accordingly, claims 119-121, 124-126, 129-132 and 134-137 are examined on the merits herewith.
The restriction requirement is deemed proper and is made final.
Claim Objections
Claims 131 and 133 (the latter, although withdrawn, is addressed here to expedite prosecution for Applicants) are objected to because of the following informalities.  Appropriate correction is required.  In each claim, the word comprising, in line 2, should be changed to comprises for correct grammar.  
Claim Rejections - 35 USC § 112, (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

In view of Applicants’ amendments to the claims, the rejection in the previous Office 
Claims 119-121, 124-126, 129-132 and 134-137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 119 is vague and indefinite because the claim language in incomplete.  The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 119 is incomplete, because it recites a method of improving a trait of agronomic importance in a plant, by contacting a plant element (a part of the plant, or a part of the plant from which a complete plant may be grown, in particular a seed) with a DCE (designed complex endophyte).  The claim recites only one step.  The full set of steps is needed, including a result clause to link the preamble to the result achieved by the method.  Further, claim 119 should be amended to recite the invention more accurately.  Claim 119 is a method of making a plant that has an improved trait of agronomic importance.  Claim 119 is a method of making a plant, this plant, not a method of using this plant.  Thus, the claim as written is somewhat misleading.  To expedite prosecution for Applicants, and to provide the full and accurate claim language that is needed, including the omitted elements, claim 119 may be amended as shown below.  

119.  (currently amended) A method of making a plant that has an improved trait of agronomic importance, the method :
a) contacting a plant element with a formulation comprising a designed complex endophyte, wherein the designed complex endophyte comprises a host fungal endophyte comprising a heterologous bacterium living inside the host fungal hyphae; and wherein the plant comprising the plant element comprising the designed complex endophyte has a trait of agronomic importance that is improved[[;]] as compared to an isoline plant not associated with the ; or 
b) contacting a plant element with a formulation comprising a designed complex endophyte, and growing the plant element comprising the designed complex endophyte to yield the plant, wherein the designed complex endophyte comprises a host fungal endophyte comprising a heterologous bacterium living inside the host fungal hyphae, and wherein the plant comprising the  designed complex endophyte has a trait of agronomic importance that is improved as compared to an isoline plant not associated with the bacterium or the fungus.     
Clarification and appropriate correction are required.  
Double Patenting- obviousness-type
In view of Applicants’ Terminal Disclaimer filed on March 8, 2021, which was approved, the double patent rejection in the previous Office action is withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923.  The examiner can normally be reached on M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-04-07